Citation Nr: 0917295	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  06-03 516A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in White River Junction, Vermont


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for right 
patellofemoral syndrome.

2.  Entitlement to a rating in excess of 20 percent for left 
patellofemoral syndrome.


REPRESENTATION

Appellant represented by:	Vermont Veterans Affairs 
Section, Military Department


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel




INTRODUCTION

The Veteran had active service from November 1967 to November 
1973, and from January to July 1991.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision in which 
the RO, inter alia, increased the ratings for patellofemoral 
syndrome affecting the lower extremities to 10 percent, each, 
effective March 15, 2005 (date of claim for increase).  The 
Veteran filed a notice of disagreement (NOD) in August 2005, 
and the RO issued a statement of the case (SOC) in December 
2005.  The Veteran filed a substantive appeal (via a VA Form 
9, Appeal to Board of Veterans' Appeals) in February 2006.

In a March 2008 rating decision, the RO increased the ratings 
for his knee disabilities to 20 percent, each, effective 
March 15, 2005.  As higher ratings for the Veteran's knee 
disabilities are available, and the Veteran is presumed to 
seek the maximum available benefit for a disability, the 
claims for higher ratings remain viable on appeal.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).

In a December 2008 letter, the Veteran was informed that he 
was scheduled for a Board hearing at the RO in January 2009.  
However, the record indicates that the Veteran failed to 
report to this hearing.

For the reasons expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the Veteran when 
further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claims on appeal is warranted.

Although the RO provided the Veteran with the March 2008 
rating decision, in which it increased the ratings for his 
knee disabilities to 20 percent, each, as that was not a 
complete grant of benefits, the RO should have furnished the 
Veteran a supplemental SOC (SSOC) on the claims.  See 38 
C.F.R. § 19.31 (2008); see also AB, 6 Vet. App. at 38.  
While, in rating decision, the RO referenced an October 2007 
letter from the Veteran's representative, stating that the 
Veteran was seeking a rating of not less than 20 percent for 
each knee in determining that the grant of the 20 percent 
rating for each knee disability was a full grant of benefits 
sought on appeal, the Board disagrees.  The representative 
clearly indicated that the Veteran sought at least a 20 
percent rating for each knee, not that such minimum rating 
would satisfy the appeal.. 

The Board also observes that, after the issuance of the 
December 2005 SOC, but prior to the certification of the 
appeal to the Board, additional pertinent evidence-the 
report of a November 2007 VA examination-was added to the 
record; however, but there is no SSOC reflecting RO 
consideration of this evidence, in the first instance.

Under these circumstances, the Board has no alternative but 
to remand these matters to the RO for consideration of these 
claims in light of the additional evidence received since the 
issuance of the December 2005 SSOC, and for issuance of an 
SSOC reflecting such consideration.  See 38 C.F.R. §§ 19.31, 
19.37 (2008).

Further, to ensure that all due process requirements are met, 
while these matters are on remand, the RO should give the 
Veteran another opportunity to present information and/or 
evidence pertinent to the claims on appeal.  The RO's notice 
letter to the Veteran should explain that he has a full one-
year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 
2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2008) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
notice period).  The RO should also ensure that its notice to 
the Veteran meets the requirements Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008) (setting forth the minimum notice 
requirements for claims for increased ratings), as 
appropriate.  

In Vazquez-Flores, the United States Court of Appeals for 
Veterans Claims (Court) found that, at a minimum, adequate 
VCAA notice requires that VA notify the claimant that, to 
substantiate an increased rating claim: (1) the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2008).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and, if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claims on appeal.  

The RO should explain the type of evidence 
that is the Veteran's ultimate 
responsibility to submit.  The RO should 
also ensure that its letter meets the 
requirements of Vazquez-Flores (cited to 
above), as appropriate.  

The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records and/or responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
Veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

3.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  After completing the requested 
actions, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the claims on appeal 
in light of all pertinent evidence (to 
include all additional evidence added to 
the record since the issuance of the 
December 2005 SOC) and legal authority.

5.  If any benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).


